Citation Nr: 0202893	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for PTSD.

In February 2001, the Board remanded this matter to the RO 
for compliance with the notification requirements mandated 
pursuant to the Veterans Claims Assistance Act of 2000, and 
for any further development deemed necessary by the RO.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).


FINDING OF FACT

1.  The veteran was not engaged in combat.

2.  The veteran has current disability from PTSD due to a 
verified stressor to which he was exposed during his active 
military service.


CONCLUSION OF LAW

The veteran is entitled to service connection for PTSD.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has current disability from PTSD 
due to stressors he experienced while serving in the United 
States Navy during the Korean conflict.

For the reasons and bases discussed below, the Board finds 
that the veteran has current disability from PTSD as a result 
of stressors to which he was exposed during his active 
military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

The regulation specifically concerning service connection for 
PTSD -- 38 C.F.R. § 3.304(f) - has been amended since the 
veteran's claim was filed in July 1998.  The Board must 
therefore consider whether or not the veteran will be 
prejudiced by the application of revised regulations.  Where 
the law or regulation changes after a claim has been filed or 
reopened, the version most favorable to the appellant should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the reasons discussed below, the Board finds 
that the veteran is not prejudiced by application of the 
revised 38 C.F.R. § 3.304(f).  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prece 11-97).  According to the cited opinion, when there is 
a pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

As revised in 1999, 38 C.F.R. § 3.304(f) provides in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330-
10332 (March 7, 2002), effective on the date of publication, 
concerning the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault, does not affect the decision 
in this case, as the veteran's claim does not involve a 
situation of personal assault.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App.  190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record contains medical evidence indicating 
that the veteran has a clear diagnosis of PTSD, diagnosed in 
accordance with 38 C.F.R. § 4.125(a).  The adequacy of his 
claimed stressors to support such a diagnosis must be 
presumed.  Moreover, the report of a VA PTSD examination in 
October 1998, after discussing an in-service stressor related 
by the veteran, specifically states that the veteran had PTSD 
which was "directly related to his military experience in 
the US Navy."

Also, the record contains no evidence which suggests that the 
veteran's disability from a neuropsychiatric disorder is 
attributable to any other diagnosis or is related to a 
stressor other than those he claims to have experienced 
during his active military service.  Therefore, the only 
remaining question before the Board is whether the claimed 
stressors have been adequately verified.

In this case, the Board finds that the revised regulation is 
more beneficial to the veteran, as it does not require the 
objective standard of what constitutes a stressor.  Rather, 
the standard involves the effect of the alleged stressor on 
the claimant.  Further, the adequacy of the stressor is 
presumed by the diagnosis of PTSD.

At the outset, the Board finds that the veteran was not 
involved in combat.  The ships upon which he served were an 
ammunition supply ship and a fuel carrier.  The ships, 
according to the veteran's testimony, did not come under 
enemy fire during the veteran's service.  

Also, the record does not indicate that the veteran's 
military occupational specialty is indicative of combat 
service.  However, according to ship histories contained in 
the file, both ships upon which he served were commended with 
battle stars during their service in the Korean conflict.

Despite a finding that the veteran was not involved in 
combat, his testimony concerning a particular stressor, if 
adequately corroborated, may be accepted as verification of 
the reported stressor.

In this case, the 1998 VA examination report indicates that 
the stressor upon which the diagnosis of PTSD was based was 
an incident in which bombs being taken out of the hold in a 
cargo net fell back into the hold.  The veteran, in his sworn 
hearing testimony, described this incident as having occurred 
when a net holding several 500 pound bombs malfunctioned and 
the bombs dropped back into the hold from a height of 50 
feet.  While witnessing this event, he feared he would lose 
his life or be severely injured.  In addition, in a statement 
dated in March 1999, R. H. Harkness indicated that he had 
served in the Navy with the veteran and similarly described 
this incident.  This incident is consistent with the other 
evidence of record concerning the veteran's service and the 
type of vessel on which he served.

Based on a review of the entire record, the Board finds that 
the evidence contained therein shows that the veteran has 
current disability from PTSD, which is related to a verified 
stressor to which he was exposed during his active military 
service.  The Board concludes that the veteran is entitled to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

